In a proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, the petitioner appeals from a *836judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 23, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We reject the petitioner’s contention that the magnetic tape submission of National Grange Mutual Insurance Company to the New York State Department of Motor Vehicles did not constitute a "filing” of a notice of cancellation for purposes of Vehicle and Traffic Law § 313 (3). It is undisputed that its submission was returned by the New York State Department of Motor Vehicles with the designation "no hit.” Under the regulations promulgated by the Commissioner of Motor Vehicles (15 NYCRR 34.1 et seq.), such a designation does not mean that the submission did not constitute a "filing” (see, 15 NYCRR 34.2 [a]-[f]; 34.7 [j] [2], [3]; 34.7 [o]). Accordingly, insurance on the subject vehicle was properly canceled and arbitration should proceed between the petitioner and the respondent Debra D. George. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.